Title: John Brockenbrough to Thomas Jefferson, 3 March 1812
From: Brockenbrough, John
To: Jefferson, Thomas


          
                  Sir, 
                   
                     Richmond 
                     Mar: 3. 1812
           By a letter just received from my friend Mr. John Harvie I am informed that he is indebted to you $— and I avail myself of the first  mail to request you to direct the manner in which you wish the debt to be discharged. I will either pay the money to your order, or, if
			 you prefer it, transmit it in Bank-notes by mail—
          I am, very respectfully, Sir, Yo. mo: obt
                  John Brockenbrough
        